Clarke, P. J.
(concurring):
In Hanna v. Stedman (230 N. Y. 326) the fraternal beneficiary association had by special assessment collected and had in its possession the moneys required to be paid on its certificate. The Supreme Court of this State had expressly determined that it had jurisdiction of the non-resident claimants by service by publication and rendered judgment. In an action in Maryland the courts of that State held that the Hew York court had not obtained jurisdiction, and gave judgment for the Maryland claimants. Many years afterward — the association having paid the New York judgment —■ an action was brought here on the Maryland judgment, and the Court of Appeals decided as stated by Mr. Justice Greenbaum. *96It seems to me that there were presented facts establishing an action in rem far more "persuasive than anything presented in the case at bar. Ordinarily we would be bound by our former decision. But it is our duty to follow as well as we can the law as laid down by the Court of Appeals, and in view of the emphatic rejection of the in rem theory in the Hanna case, I feel bound to accept its latest views and concur in the reversal of this judgment.
Dowling and Greenbaum, JJ., concur.